Citation Nr: 0419104	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of service connection for paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had three years of active duty from May 1970 to 
June 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The veteran appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in July 
2003.

This appeal is REMANDED in part to the RO via the Veterans 
Benefit Administration (VBA) Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO, in a December 1994 rating decision, denied an 
application to reopen a claim of entitlement to service 
connection for a nervous condition.  The veteran was notified 
of that decision and of his appellate rights and procedures 
in December 1994; he did not appeal that decision.

2.  The additional evidence submitted since the December 1994 
rating decision is new, relevant and directly relates to the 
claim of service connection for paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The December 1994 RO decision denying the reopening of 
the claim of service connection for a nervous condition is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

2.  The evidence received subsequent to the December 1994 RO 
decision is new and material, and the claim of service 
connection for paranoid schizophrenia is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.

Service connection for a mental stress disorder was denied by 
the RO in October 1982.  In October 1992, the RO denied the 
reopening of a claim of service connection for a mental 
disorder.  In December 1994, the RO again denied the 
reopening of a claim of service connection for a nervous 
condition.  He was furnished with notice of appellate rights 
and procedures, but did not appeal the RO's decision.  
Therefore, that decision was final.  In March 2001, the 
veteran petitioned to reopen his claim.

The RO initially denied service connection for a mental 
stress disorder in the October 1982 rating decision on the 
basis that there was no relationship between the veteran's 
paranoid schizophrenia and active service.  In November 1994, 
the veteran attempted to reopen his claim.  The evidence 
before the RO in 1994 consisted of: service medical records 
showing that the veteran was treated for substance abuse in 
service and that on the separation examination no psychiatric 
complaints were noted and no psychiatric disorder was 
diagnosed; VA treatment records dated from 1980 to 1994 
reflecting a diagnosis of paranoid schizophrenia; and a 
report of a November 1994 VA examination revealing that the 
veteran reported that he had had psychiatric symptomatology 
since 1971 and that paranoid schizophrenia was diagnosed. 

Since the December 1994 RO rating decision, the evidence 
submitted includes: records from the Mental Health Mental 
Retardation Authority of Harris County dated from 1995 to 
1997; VA outpatient treatment records dated from 1998 to 
2003; a report of a March 1999 VA examination; a report of a 
May 2001 VA examination; and April 2001, April 2002 and July 
2003 statements of a VA psychiatrist.  Of particular 
significance is a VA outpatient treatment record dated in 
March 2001 containing a diagnosis of paranoid schizophrenia.  
In that treatment record, a VA psychiatrist stated that the 
veteran's psychotic symptoms dated back to 1971 when he was 
in the Republic of Vietnam and indicated that service 
connection for paranoid schizophrenia may be warranted.  The 
Board finds that the March 2001 VA outpatient treatment 
record bears directly and substantially upon the specific 
matter under consideration because it consists of a medical 
opinion that attributes the veteran's paranoid schizophrenia 
to active service.  As such, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the evidence is 
new and material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay in 
the adjudication of the above issue, which would result from 
a remand solely to allow the RO to apply the VCAA, would not 
be justified.


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for paranoid 
schizophrenia is reopened and the appeal is granted to this 
extent only.


REMAND

A review of the record reflects that additional records from 
the VA medical center in Houston, Texas, the Houston Vet 
Center on Westheimer, and the Mental Health Mental 
Retardation Authority of Harris County may be available.  
Also, the veteran has been treated at the Ben Taub General 
Hospital in Houston, Texas, and has been receiving Social 
Security disability benefits.  VA's duty to assist the 
veteran includes obtaining relevant medical records and, if 
applicable, a medical examination and/or opinion in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the veteran to identify any 
medical treatment or follow-up for 
psychiatric symptomatology from June 1973 
to the present.  Obtain all records from 
the VA medical center in Houston, Texas, 
to include hospitalization records, for 
the periods from 1977 to 1997, and from 
April 2001 to the present.  Obtain all 
records from the Houston Vet Center on 
Westheimer from 1999 to the present.  
Obtain all records from the Mental Health 
Mental Retardation Authority of Harris 
County from 1978 to 1995.  Obtain all 
records from the Ben Taub General 
Hospital in Houston, Texas, from 1982 to 
the present, to include treatment in or 
around July 1982.  Obtain any other 
identified records.  Associate all 
records with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Contact the National Personnel 
Records Center and obtain all records 
pertaining the veteran's hospitalizations 
in March and April 1972 for improper use 
of opium, opium alkaloids, or their 
derivatives at the USA drug treatment 
center in Long Binh and the Darnell Army 
Hospital at Fort Hood, Texas.  If any 
request for these records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

4.  The VBA AMC should obtain copies of 
all medical and other records considered 
by the Social Security Administration 
(SSA) for all claims for Social Security 
disability benefits filed by the veteran, 
along with copies of all SSA decisions.  
If any request for SSA records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

5.  After the completion of numbers 1-4 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and extent of his paranoid 
schizophrenia.  All special studies and 
tests should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner is 
requested to review the claims folder in 
conjunction with the examination.  The 
examiner should note that the veteran's 
complete claims file was reviewed.  The 
examiner should opine on whether it is as 
least as likely as not that the paranoid 
schizophrenia is related to active 
service, including the in-service 
substance abuse.  The examiner should 
provide a complete rationale based on 
sound medical principles for all 
expressed opinions and conclusions.

6.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



